Citation Nr: 1506622	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  11-22 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for anal/rectal abscesses.

3.  Entitlement to service connection for a skin disorder, claimed as rashes, lumps, and cysts on the head and body.

4.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The appellant, D. E., and W. D.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1961 to September 1964.  His primary duties were as a Medical Specialist.  

The Veteran died in 2014, during the pendency of this appeal.  The appellant (the Veteran's surviving spouse) filed a successful request to be substituted as the claimant for the purposes of processing the claim to completion.  38 U.S.C.A. § 5121A (West 2014).  The appellant and the Veteran were married in 1990.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an RO rating decision issued in November 2009.  

In December 2014, during the course of the appeal, the appellant had a hearing at the Board's Central Office before the Veterans Law Judge whose signature appears at the end of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant claims that although the Veteran's service personnel and medical records indicate that he was posted in Korea, he also had temporary duty in Vietnam, such that he would have presumptively been exposed to herbicides. The Veteran's service personnel record indicates that his military occupational specialty (MOS) was medical specialist but he also received a "confidential" security clearance while assigned to Korea, apparently because he was to receive duties as an armored personnel carrier ("APC") "commander." 

In the only specific information as to time frame of the alleged temporary duty, the Veteran reported in an August 2009 statement that he was in Vietnam at some point from December 1963 to January 1964. He also alleged in various other submissions that he had been in Vietnam at least 4 times.  

Although the AOJ attempted to corroborate the Veteran's account of temporary duties through the National Personnel Records Center, it was unsuccessful in obtaining verification. Given that the appellant's primary contention is that her husband was part of a detachment that delivered medical supplies to Vietnam, the matter must be remanded for further research efforts as described below.

Accordingly, the case is REMANDED for the following action:

1. Provide the appellant a period of 60 additional days within which to submit any other evidence NOT CURRENTLY OF RECORD OR THAT SHE HAS NOT ALREADY SUBMITTED which would assist in substantiating the contention that the Veteran had temporary duty assignments to Vietnam. 


THE APPELLANT IS ADVISED that if she determines that she has no further evidence or argument to submit such that would substantiate her claim as discussed during the December 2014 hearing, she should contact the AOJ upon receipt of its letter and advise that the AOJ that it may proceed with its research and adjudication of the appeal.

2.  The AOJ will then contact the Center for Research of Unit Records (CRUR) or any successor organization and request that it research the appellant's assertion. CRUR or its successor organization may research morning reports showing temporary duty assignments, unit orders, and any other documentation dated for the 60 day time frame from January 1963 through February 1964 or other determined relevant period for:

Headquarters Company, 1st Battalion, 73rd Armored; Camp Beaver, APO 7; and 

Company C, 1st Battalion, 73rd Armored; Camp Beaver, APO 7.

CRUR will also be advised that prior to his death, the Veteran submitted a map indicating that his temporary duty involved assigned duties in the II Corps operational area, with the 4th Infantry Division approximate to Pleiku and Kontum. CRUR is advised that the Veteran's description of the temporary postings does not limit its research.
	
3. If CRUR does not substantiate the appellant's allegation, the AOJ may contact any other appropriate US government records and research agencies, to include but not limited to the U.S. Army Historical Agency by contacting it at: 

http://www.history.army.mil/

4. The AOJ will document all its research efforts. However, its attention is called to a December 1988 medical history form generated by the Milwaukee Medical Clinic, found in Volume I of the claims folder, where the Veteran apparently indicated in part that his military service included locations in the U.S., Korea and Vietnam. The AOJ will consider this document and determine whether further research efforts are warranted. 

If the remand does not result in a complete grant of the benefits, follow all appropriate appellant proceedings and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




